Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  February 24, 2017                                                 Stephen J. Markman,
                                                                               Chief Justice

                                                                     Robert P. Young, Jr.
                                                                          Brian K. Zahra
  155227-8                                                        Bridget M. McCormack
                                                                        David F. Viviano
                                                                    Richard H. Bernstein
                                                                          Joan L. Larsen,
  DORICE M. BOYD,                                                                   Justices
            Plaintiff-Appellee,
  v                                            SC: 155227
                                               COA: 333414
  AMERICAN EQUITY INVESTMENT LIFE              Wayne CC: 15-011731-CZ
  INSURANCE CO.,
           Defendant-Third Party Plaintiff-
           Appellee,
  v
  ORLANDO PEAY,
           Third Party Defendant-Appellant,
  v
  STATE TREASURER,
             Third Party Defendant-Appellee.
  _____________________________________/

  STATE TREASURER,
           Plaintiff-Appellee,
  v                                            SC: 155228
                                               COA: 333415
  ORLANDO PEAY,                                Wayne CC: 15-013864-CZ
           Defendant-Appellant,
  and
  DORICE M. BOYD and AMERICAN EQUITY
  INVESTMENT LIFE INSURANCE CO.,
             Defendants-Appellees.
  _____________________________________/
                                                                                                               2




       On order of the Chief Justice, third party defendant-appellant having failed to pay
the partial filing fee as required by the order of February 1, 2017, the Clerk of the Court
is hereby directed to close this file.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         February 24, 2017
                                                                             Clerk